815 F.2d 705
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.MELVIN LIQUID FERTILIZER COMPANY, INC., Plaintiff-Appellee,v.J. Harvey CROW, Defendant-Appellant,Elizabeth D. Crow, et al., Defendants.United States of America, Defendant-Appellee.
No. 86-3183.
United States Court of Appeals, Sixth Circuit.
March 13, 1987.

Before LIVELY, Chief Judge, BOGGS, Circuit Judge, and CELEBREZZE, Senior Circuit Judge.
ORDER
The United States moves to dismiss this appeal as being prosecuted from a nonappealable order.  Appellant has not responded.
This action began in 1985 when plaintiff-appellee, Melvin Liquid Fertilizer Co., filed a complaint in the Court of Common Pleas of Clark Co., Ohio in which Melvin sought foreclosure of certain judgment liens against real property.  The United States was named defendant in the state action and responded thereto by disclaiming interest in the real property that is the subject of the suit.  Defendant-appellant, J. Harvey Crow, filed a petition for removal and on March 20, 1986, the action was removed to the United States District Court for the Southern District of Ohio.


1
On April 29, 1986, the district court entered an order directing appellant Crow to show cause why the action should not be remanded to the state court.  The district court found that there was no consent among all defendants for the removal and the petition did not state a statutory basis for removal.  The United States filed a statement that it did not consent to the removal.


2
On July 23, 1986, the district court entered and order remanding the case to state court.  The district court specifically found that without the consent of the United States for removal, there was no statutory basis for the removal.


3
Because the district court found that removal had been improvident, that order is immune from review.  28 U.S.C. Sec. 1447(c);  Thermatron Products, Inc. v. Hermansdorfer, 423 U.S. 336 (1976);  In Re:  Rommulus Community Schools, 729 F.2d 431 (6th Cir.1984).


4
Accordingly, this appeal is dismissed.  Rule 9(b)(1), Rules of the Sixth Circuit.